Exhibit 10.1

 

EXECUTION COPY

 

MUTUAL TERMINATION AGREEMENT

 

This MUTUAL TERMINATION AGREEMENT is entered into as of October 28, 2008 (this
“Agreement”), by and among Granahan McCourt Acquisition Corporation, a Delaware
corporation (“GMAC”), Satellite Merger Corp., a Georgia corporation (“Merger
Sub”), Pro Brand International, Inc. (“PBI”), and certain equity holders of PBI
who are parties to the Merger Agreement (“Sellers”).

 

RECITALS

 

WHEREAS, GMAC, Merger Sub, PBI and Sellers are parties to that certain Agreement
and Plan of Merger, dated as of April 24, 2008, as amended by Amendment No. 1 to
the Merger Agreement, dated September 3, 2008, (the “Merger Agreement”)
(capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed to them in the Merger Agreement);

 

WHEREAS, the stockholders of GMAC did not approve the Merger Agreement, and
holders of more than 20% of GMAC’s IPO Shares exercised their conversion rights
at GMAC’s special meeting of stockholders on October 21, 2008; and

 

WHEREAS, Section 8.1 of the Merger Agreement provides that the Merger Agreement
may be terminated (a) by written agreement of GMAC and Sellers or (b) by either
GMAC or Sellers if GMAC’s stockholder do not approve the Merger Agreement or if
holders of more than 20% of GMAC’s IPO Shares exercised their conversion rights.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the agreements set forth
herein, and intending to be legally bound hereby, the parties agree as follows:

 

1.                                       Termination of Merger Agreement.  GMAC,
Merger Sub, PBI and Sellers hereby terminate the Merger Agreement pursuant to
Section 8.1 of the Merger Agreement, effective immediately upon the execution of
this Agreement.

 

2.                                       Effect of Termination; Mutual Discharge
and Release.  Each party hereto, on behalf of itself and, to the extent
permitted by law, its affiliates, subsidiaries, directors, officers,
stockholders, employees, agents, financial and legal advisors and other
representatives, and the successors and assigns of each of them (each, a
“Releasing Party”), hereby fully, finally and forever releases each other party
hereto and each of their respective affiliates, subsidiaries, directors,
officers, stockholders, employees, agents, financial and legal advisors and
other representatives, and the successors and assigns of each of them, from any
and all liabilities and obligations, claims, causes of action and suits, at law
or in equity, whether arising under any United States federal, state or local or
any foreign law or otherwise, that any Releasing Party has or has had arising
out of, relating to, or in connection with the Merger Agreement and the
transactions contemplated thereby, including, without limitation, any liability
or obligation arising out of any breach of any representation, warranty,
covenant or agreement contained in the

 

--------------------------------------------------------------------------------


 

Merger Agreement, provided that nothing in this Section 2 shall impair the
parties’ respective obligations under the Revised Confidentiality Agreement.

 

3.                                       Confidentiality.

 

(a)                                  GMAC, Merger Sub, PBI and Sellers hereby
terminate the Confidentiality Agreement in its entirety and replace it with
subsections (b) and (c) of this Section 3 (such subsections, the “Revised
Confidentiality Agreement”).

 

(b)                                 Each of PBI and GMAC shall hold, and shall
use their reasonable best efforts to cause their respective officers, directors,
employees, accountants, counsel, consultants, advisors and agents (collectively,
“Representatives”) to hold, in confidence, unless compelled to disclose by
judicial or administrative process or by other requirements of Law, all
confidential documents and proprietary or confidential information concerning
GMAC and PBI, respectively, including such company’s intellectual property, for
a period of two years from the date hereof, except (i) that PBI and GMAC shall
be permitted, notwithstanding anything in this Agreement to the contrary, to
disclose such confidential documents and proprietary or confidential information
with the other party’s consent or approval, and (ii) to the extent that such
information can be shown to have been (x) previously known on a non-confidential
basis by the disclosing party, (y) in the public domain through no fault of the
disclosing party, or (z) later lawfully acquired by the disclosing party from
sources other than those related to its prior dealings with the non-disclosing
party; provided that trade secrets shall be afforded such greater protection
provided by law.  The obligation of PBI and GMAC to hold any such information in
confidence shall be satisfied if they exercise the same care with respect to
such information as they would take to preserve the confidentiality of their own
similar information.

 

(c)                                  Upon written request, each of PBI and GMAC
shall promptly return to the other or destroy (provided that any such
destruction shall be certified by a duly authorized representative of the party)
all agreements, documents, contracts, instruments, books, records, materials and
other information (in any format) (“Proprietary Information”) and all copies,
reproductions, summaries, analyses or extracts thereof or based thereon (whether
in hard-copy form or on intangible media, such as electronic mail or computer
files) in the party’s possession or in the possession of any of its
representatives, provided that the party in possession of the Proprietary
Information may elect whether to return or destroy such information, and further
provided that each party may retain one or more copies of the Proprietary
Information as may be required in accordance with their respective legal,
compliance and/or automated backup archiving practices.  Notwithstanding the
return or destruction of any Proprietary Information, or documents or material
containing or reflecting any Proprietary Information, the parties will continue
to be bound by their obligations of confidentiality and other obligations
hereunder for the term of the Revised Confidentiality Agreement (or such other
term as may be applicable to the specific obligation).

 

4.                                       Non-Disparagement.  Except as expressly
permitted hereby and except as required by applicable law or the rules or
regulations of any governmental authority or by the order of any court of
competent jurisdiction, each party hereto agrees that such party shall not,
directly or indirectly (through such party’s Representatives or otherwise), make
public or cause to be made

 

2

--------------------------------------------------------------------------------


 

public any statement or remark concerning the Merger Agreement and the
transactions contemplated thereby that could reasonably be understood as
disparaging the business or conduct of the other parties or their respective
Representatives or as intended to harm the business or reputation of the other
parties or their respective Representatives.

 

5.                                       Representations and Warranties.  Each
of PBI and GMAC hereby represents and warrants to the other party that: (a) it
has full power and authority to enter into this Agreement and to perform its
obligations hereunder in accordance with the provisions of this Agreement,
(b) this Agreement has been duly authorized, executed and delivered by such
party, and (c) this Agreement constitutes a legal, valid and binding obligation
of such party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights and remedies
generally and to general principles of equity, whether applied in a court of law
or a court of equity.

 

6.                                       Public Announcement.  GMAC will file
with the Securities and Exchange Commission (the “SEC”) a Current Report on
Form 8-K (the “Termination 8-K”) upon the signing of this Agreement with respect
to this Agreement and the termination of the Merger Agreement. Except as
required by law or applicable listing agreement, no press release shall be
issued regarding the termination of the Merger Agreement by either PBI or GMAC
without the prior written consent of the other. Notwithstanding the foregoing,
both PBI and GMAC will be permitted to make reference to the matters addressed
in this Agreement in other press releases or required filings with the SEC,
provided that such references are consistent in substance with the Termination
8-K or are required by applicable law or listing requirements.

 

7.                                       Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to the conflict of law provisions thereof (except to the
extent that mandatory provisions of federal law are applicable).  This Agreement
shall be binding upon any successor to PBI or GMAC.  Each party hereto hereby
irrevocably submit to the jurisdiction of the courts of the State of New York
and the federal courts of the United States of America located in the State,
City and County of New York solely in respect of the interpretation and
enforcement of the provisions of this Agreement. Each party hereto hereby
waives, and agrees not to assert, to the maximum extent permitted by law, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereby, that such action, suit or proceeding may not be brought or is not
maintainable in such courts or that the venue thereof may not be appropriate or
that this Agreement may not be enforced in or by such courts.

 

8.                                       Specific Performance.  Notwithstanding
anything to the contrary contained herein, the parties hereto agree that
irreparable damage would occur, no adequate remedy at law would exist and
damages would be difficult to determine, if any provision of this Agreement were
not performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to a decree of specific performance of the terms and provisions hereof in any
court specified in Section 7, in addition to any other remedy to which they are
entitled at law or in equity.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first written above.

 

 

 

GRANAHAN MCCOURT ACQUISITION

 

CORPORATION

 

 

 

 

 

By:

/s/ David C. McCourt

 

 

David C. McCourt

 

 

President, Chief Executive Officer and

 

 

Chairman of the Board

 

 

 

 

SATELLITE MERGER CORP.

 

 

 

 

 

By:

/s/ David C. McCourt

 

 

David C. McCourt

 

 

President

 

 

 

 

PRO BRAND INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ James Crownover

 

 

James Crownover

 

 

Chief Operating Officer

 

 

 

 

FOR THE SELLERS

 

 

 

 

 

By:

/s/ Philip Shou

 

 

Philip Shou

 

 

Sellers’ Representative

 

--------------------------------------------------------------------------------